DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 are pending, claims 7-13 having been withdrawn.  Applicant's response filed November 16, 2020 is acknowledged.
Claims 1-6 will be examined on the merits.

Claim Objections
The objection to claim 1 is withdrawn based on Applicant’s amendment to the claim.

Claim Rejections - 35 USC § 112
While Applicant addressed most of the 112 rejections made in the previous Office Action, some 112 rejections were not addressed as identified below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the lubricated components" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 2 recites the limitation “for the intended purpose of removing at least some of the deposits” in lines 4-5.  It is unclear whether the claim is referring to the carbon deposits recited in line 3 or if the claim is referring to other deposits.  For purposes of examination, the claim will be interpreted as referring to “at least some of the carbon deposits” in line 3.  Appropriate correction is required.
Claim 5 recites the limitation "the lubricating filter” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claims 2-6 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,759,860 to Tanaka et al. in view of the Amsoil News Article “Two-cycle Engine Applications and Lubrication Needs” dated July 2001 from the webpage https://www.amsoil.com/articlespr/article_2cycleapplications.aspx (“the Amsoil article”).
As to claim 1, Tanaka discloses a method of removing carbon deposits from the lubricated components of an engine, the method including the steps of selecting at least one of a-pinene, B-pinene, d-limonene, l-limonene, dipentene, camphene, etc.; and applying the selected at least one chemical to the lubricating oil of an engine for the intended purpose of removing such deposits (see Tanaka col. 1, lines 24-28 and col. 1, line 54 – col. 2, line 12 and col. 5, lines 20-30 disclosing the chemicals and that the oil composition has good detergency).
While Tanaka does not disclose that the engine is an internal combustion engine, Tanaka discloses that the engine is a two-cycle engine (see Tanaka col. 1, lines 8-13).  It is known in the art that two-cycle engines are internal combustion engines and typically includes an induction system, combustion chambers, exhaust system and a lubricating system that incorporates an engine lubricating fluid (see Amsoil article disclosing intake ports, exhaust ports and combustion chambers and that the system includes lubrication (i.e., lubricating system)).
 As to claims 2 and 3, the combination of Tanaka and the Amsoil article discloses that the oil composition can comprise a mixture of the chemicals (see Tanaka col. 1, lines 65-67 disclosing that the selected chemical can be a mixture of d-limonene and l-limonene).
As to claim 4, the combination of Tanaka and the Amsoil article discloses use of the oil composition in the internal combustion process and thus would remove carbon deposits from at least one of piston rings, lifters, camshafts, etc.
As to claim 6, the combination of Tanaka and the Amsoil article discloses that at least one of the chemicals is added to the lubricating oil, running the engine and circulating the chemical through the engine in order to remove deposits, which would inherently include carbon deposits (see Tanaka col. 3, lines 19-34 where the oil composition is used when operating the engine).

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,533,487 to Jones in view of Edward Abdo, Power Equipment Engine Technology (Cengage Learning 2011) (hereinafter referred to as “Abdo excerpt”) and Lubrita Webpage, “How the Lubrication System Works in an Engine” archived at https://web.archive.org/web/20130821003229/http://www.lubrita.com/news/78/671/How-The-Lubrication-System-Works-In-An-Engine/ (dated August 21, 2013) (hereinafter referred to as “Lubrita webpage”).
As to claim 1, Jones discloses a method of removing carbon deposits from the lubricated components of an engine, the method including the steps of selecting at least one of d-limonene; and applying the selected at least one chemical to the lubricating oil of an engine for the intended purpose of removing such deposits (see Jones col. 5, lines 15-20 where d-limonene is disclosed as a crankcase additive to prevent sludge and resin formation in the lubricant supply section of an internal combustion engine).
While Jones does not explicitly disclose that the internal combustion engine includes an induction system, combustion chambers, exhaust system and a lubricating system that incorporates an engine lubricating fluid, it is known in the art that said components are well-known as components of an internal combustion engine system (see Abdo excerpt disclosing induction systems, combustion chambers and exhaust systems in internal combustion engines; see Lubrita webpage disclosing lubrication systems in internal combustion engines).
As to claim 4, the combination of Jones, the Abdo excerpt and the Lubrita webpage discloses use of the oil composition in the internal combustion process and thus would remove carbon deposits from at least one of piston rings, lifters, camshafts, etc.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,533,487 to Jones in view of Edward Abdo, Power Equipment Engine Technology (Cengage Learning 2011) (hereinafter referred to as “Abdo excerpt”) and Lubrita Webpage, “How the Lubrication System Works in an Engine” archived at https://web.archive.org/web/20130821003229/http://www.lubrita.com/news/78/671/How-The-Lubrication-System-Works-In-An-Engine/ (dated August 21, 2013) (hereinafter referred to as “Lubrita webpage”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2010/0031558 to Goss et al. and U.S. Patent No. 4,759,860 to Tanaka et al.
Jones, the Abdo excerpt and the Lubrita webpage are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 2 and 3, the combination of Jones, the Abdo excerpt and the Lubrita webpage does not explicitly disclose adding at least one other chemical listed in claim 3 to the d-limonene.  Goss and Tanaka discloses a similar cleaning composition wherein the additive can include one or more terpenes, such as a-pinene, limonene (D- or L-), camphene or any combination thereof (see Goss paragraph [0040]).  Goss further discloses that said additives can be used with lubricating oils (see Goss paragraph [0042]) and Tanaka discloses mixtures of said additives have good detergency in cleaning combustion engine parts (see Tanaka col. 1, lines 24-28 and col. 1, line 54 – col. 2, line 12 and col. 5, lines 20-30 disclosing the chemicals and that the oil composition has good detergency).  It would have been obvious to one of ordinary skill in the art at the time of filing to include other additives, such as but not limited to pinene, l-limonene and/or camphene, as disclosed Goss and Tanaka and the results would have been predictable (cleaning of combustion engine components).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,533,487 to Jones in view of Edward Abdo, Power Equipment Engine Technology (Cengage Learning 2011) (hereinafter referred to as “Abdo excerpt”) and Lubrita Webpage, “How the Lubrication System Works in an Engine” archived at https://web.archive.org/web/20130821003229/http://www.lubrita.com/news/78/671/How-The-Lubrication-System-Works-In-An-Engine/ (dated August 21, 2013) (hereinafter referred to as “Lubrita webpage”) as applied to claim 1 above, and further in view of U.S. Patent No. 5,998,343 to Ishii.
Jones, the Abdo excerpt and the Lubrita webpage are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, the combination of Jones, the Abdo excerpt and the Lubrita webpage discloses that the cleaning composition is used as a crankcase additive (read as pouring in at least one of the chemicals to the lubricating oil).  It is inherent or reasonably expected that after said additive is added to the lubricant supply section that the engine would be run to circulate the chemical and that the lubricant oil and filter would eventually be changed since it is known in the art that the oil and oil filter of combustion engines must regularly be changed; however, to the extent that it could be argued that said steps are not inherent or reasonably expected, Ishii discloses that it is known in the art at the time of filing to run the engine in order to clean and remove deposits from the engine components, change the oil and change the filter (see Ishii col. 5, lines 36-52), and it would have been obvious to one of ordinary skill in the art at the time of filing to run the engine as disclosed by Ishii in order to ensure that the whole engine is cleaned (see Ishii col. 5, lines 53-61).
As to claim 6, the combination of Jones, the Abdo excerpt and the Lubrita webpage discloses that the cleaning composition is used as a crankcase additive (read as adding in at least one of the chemicals to the lubricating oil).  It is inherent or reasonably expected that after said additive is added to the lubricant supply section that the engine would be run to circulate the chemical throughout the engine; however, to the extent that it could be argued that said steps are not inherent or reasonably expected, Ishii discloses that it is known in the art at the time of filing to run the engine in order to clean and remove deposits from the engine components (see Ishii col. 5, lines 36-44), and it would have been obvious to one of ordinary skill in the art at the time of filing to run the engine as disclosed by Ishii in order to ensure that the whole engine is cleaned (see Ishii col. 5, lines 53-61). 

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Tanaka does not disclose a lubricating system that incorporates an engine lubricating fluid because two cycle engines do not have crankcase oil, it is noted that the claims do not require crankcase oil, only a lubricating system that incorporates an engine lubricating fluid.  The oil in two cycle engines is also used to lubricate and is thus considered as having a lubricating system that incorporates an engine lubricating fluid.
Regarding Applicant’s arguments that Tanaka discloses producing carbon deposits and not that of removing carbon deposits, it is noted that Tanaka explicitly discloses that the engine oil composition has good detergent dispersing characteristics (see Tanaka Abstract), that two-cycle engine oil compositions are required to have such properties as (1) good detergency (see Tanaka col. 1, lines 24-25 disclosing that it is known in the art that two cycle engine fluids are known to clean also and not just produce deposits as argued by Applicant), and that “use of an oil composition according to this invention will reduce the smoke concentration in the exhaust gas, will make the exhaust gas have a pleasant smell, and will provide good detergency” (see Tanaka col. 5, lines 21-24, emphasis added, disclosing that Tanaka explicitly discloses that the use of the oil cleans and not just produce deposits as argued by Applicant).  It is unclear how Applicant can argue that Tanaka is only concerned with reducing smoke and odors when Tanaka is also explicitly concerned with good detergency.  Since Tanaka explicitly discloses that the use of the oil provides good detergency (which means that the oil has good cleansing quality or power), Tanaka explicitly discloses that the oil is known to remove the carbon deposits that are formed from the combustion process.
Regarding Applicant’s arguments to claims 4 and 6, as discussed above, Tanaka discloses that the oil provides good detergency and would thus remove carbon deposits from the internal components of the engine where the oil is circulated prior to combustion.
Regarding Applicant’s arguments that Jones does not use Applicant’s claimed chemicals, Jones explicitly discloses that “d-Limonene is useful also as a crankcase additive to prevent sludge and resin 
Regarding Applicant’s arguments to claims 2 and 3, as discussed above, Tanaka is relied upon for disclosing that mixtures of said limonene and camphene or pinene are known to produce good detergency and Goss is relied upon for disclosing that said additives can be used with lubricating oils.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the other additives disclosed by Tanaka and Goss to the composition disclosed by Jones and the results would have been predictable (good detergency as disclosed by Tanaka).  Furthermore, Goss was relied upon for showing that the additives can be used with lubricating oils (i.e., that there would be no adverse effects).
Regarding Applicant’s arguments to claims 5 and 6, Ishii is merely relied upon that it is known in the art to run the engine in order to clean and remove deposits from the engine components, change the oil and change the filter.  It is noted that Jones and Tanaka were mislabeled in the dependent claims response and that Jones (as discussed in the rejection to claim 1) discloses the use of d-limonene in the crankcase oil as discussed in the above response to Applicant’s arguments to Jones.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714